Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 15, 2016

The Court of Appeals hereby passes the following order:

A16A0514. WILMER MARTIN III v. THE STATE.

      This appeal was docketed in this Court on November 13, 2015. The pro se
appellant’s brief, including enumeration of errors, was due to be filed no later than
December 3, 2015. Court of Appeals Rules 22 (a) and 23 (a). To date, appellant has
not filed a brief and enumeration of errors in this case, and no extension of time for
filing has been granted. Accordingly, Case Number A16A0514 is hereby
DISMISSED for Appellant’s failure to file a brief and enumeration of errors in
support of his appeal.



                                       Court of Appeals of the State of Georgia
                                                                            01/15/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.